Van Voorhis, J.
(concurring). I concur for affirmance but under section 542 of the Code of Criminal Procedure. I agree with the majority that there is no general rule or presumption that it is more difficult for a witness to identify members of another race than his own, and do not regard it as a proper subject for expert testimony. Upon the other hand, defense counsel should not have been precluded from cross-examining the complaining witness concerning whether he, individually, encounters difficulty in distinguishing between members of the defendant’s race. The present defendant was definitely identified by other evidence than the testimony of complainant, and, in this instance, the curtailment of this cross-examination did not result in prejudice. But the cross-examination of an identifying witness, upon whose testimony the conviction of a defendant importantly depends, cannot be curtailed, in my judgment, if it bears upon the accuracy or credibility of the witness in making the identification.
Judgment affirmed.